Title: To Alexander Hamilton from John B. Church, 7 February 1784
From: Church, John B.
To: Hamilton, Alexander


Paris Feby. 7th 1784
I received a few Days since my Dear Sir your Favor of the 12th Decemr. I observed your Account of the Project of the Bank, I fear by Letters I have Received from Chaloner that the Plan will be carried into Execution before this Reaches you, if it is and the Shares are not all taken up pray buy for me Two hundred and fifty Shares. I shall direct Chaloner to draw on me to supply you with the money; if the Plan is not decided on before you receive this, I am clear for the Augmentation propos’d and beg you immediately on its being determined to buy for me the 250 shares above-mentioned. It will be necessary to keep your Intentions a secret, as I have no doubt but there are some People who hope by this Increase to buy largely and prevent us from a preponderance in the Bank which is to us a very capital Object; and if we want Funds for a Bank that we may establish in New York the Bank Shares will be always saleable. I should be sorry if Mr. Sayre should effect his Establishment before we are able to Return and carry our Plan into Execution, but I shall be astonish’d if Men of Property are weak and credulous enough to give him their Confidence. We are taken measures to vest our Property in America by exporting from here and England a large Quantity of ready money Articles and I hope that we shall be at New York in June or July.
I have heard nothing from Genl Schuyler nor do you say a Word about him or the Family & I wish to know whether he has made the Purchases I requested him to make for me.
The Power respecting the Bank Stock gives you a Right to sell and transfer, so that if there is any Difficulty about voting you can transfer the Shares into your own Name which will obviate every Difficulty.
I hope by this Time order and good Government prevail in the State and that Lenity and moderation have taken Place of Violence and Resentment. I shall be glad if Moses can carry his Vindue Scheme into Execution as I think it will prove a very beneficial one.
Angelica joins me in Love to Mrs. Hamilton and yourself she is very well the little maid is fat and handsome. Phil is in Pension he jabbers now more French than English. The inclement Weather prevents our leaving Paris but I think we shall set out in 10 or 12 Days, they have experienc’d here the severest Winter that has been felt for many Years. Adieu My Dear Sir. I am very sincerely and affectionately    Your Friend & Servant
J B Church
